Title: From Thomas Jefferson to Peregrine Williamson, 24 February 1808
From: Jefferson, Thomas
To: Williamson, Peregrine


                  
                     Sir 
                     
                     Washington Feb. 24. 08.
                  
                  The half dozen metallic pens you sent me according to request, came safe to hand, & have answered their purpose well. I have now to ask the favor of you to send me 4. such as the one you were so kind as to send me first, that is to say a pen & pencil combined in a silver stem with a Calendar to it, & each in a separate wooden case. they are intended as presents to friends. the cost of these added to the preceding, shall be immediately remitted if you will be so good as to accompany them with a note of the amount. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               